Citation Nr: 0517868	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Togus, Maine, 
which denied service connection for hearing loss of the right 
ear and tinnitus of the right ear.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained by the RO.

2.  Hearing loss of the right ear is not a disorder of 
service origin or attributable to any incident therein.

3.  Tinnitus of the right ear is not a disorder of service 
origin or attributable to any incident therein.



CONCLUSIONS OF LAW

1.  Service connection for hearing loss of the right ear is 
not established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2004).

2.  Service connection for tinnitus of the right ear is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA.  The February 2004 statement of the 
case, and April 2002 letter from the RO, gave the veteran 
notice of the evidence necessary to substantiate his claims 
on appeal.  

The evidence development letter dated in April 2002, also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The letter invited him to send information, and thereby put 
him on notice to submit relevant evidence in his possession.  
38 C.F.R. § 3.159(b); cf. Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App., April 14, 2005) (holding that the failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant).

The veteran's representative has argued that the RO did not 
provide sufficient VCAA notice.  However, he has not pointed 
to any specific deficiency.  The April 2002 letter told the 
veteran that to substantiate the claims, he needed competent 
evidence showing a current disability, a disease or injury in 
service, and evidence of a link between the current 
disability and the disease or injury in service.  The notice 
explained what evidence was considered competent.  The 
statement of the case explained why the RO had found that the 
current evidence did not substantiate the claims, and thereby 
provided further notice as to what evidence would 
substantiate the claims.

The April 2002 letter provided notice as to who was 
responsible for what evidence, and put the veteran on notice 
to submit relevant evidence in his possession; but even if 
the letter failed to contain such notice, this would not be 
prejudicial to the veteran.  Mayfield v. Nicholson No. 02-
1077 (U.S. Vet. App., April 14, 2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App., April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has been provided an examination with regard to 
his hearing loss claim.  He has not been provided an 
examination with regard to his tinnitus claim.  As will be 
discussed below there is no competent lay or medical evidence 
linking current tinnitus to service.

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claims.

II.  Factual Background

An April 1968 report of medical examination, performed for 
enlistment purposes, revealed that the veteran's ears were 
clinically evaluated as normal.  An audiological evaluation 
performed at that time showed pure tone thresholds of the 
right ear, in decibels, as follows:


HERTZ

500
1000
2000
4000
RIGHT
-5
-5
0
-5

An October 1971 report of medical examination, performed for 
discharge purposes, again revealed that the veteran's ears 
were clinically evaluated as normal.  His hearing was 15/15 
bilaterally on both whispered and spoken voice testing.  

Between October 1971 and April 1972, the veteran underwent 
numerous private occupational hearing screenings.   An 
audiological evaluation performed in October 1971 showed pure 
tone thresholds of the right ear, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
30/35
25
25
25

In March 1972 the veteran submitted a claim for service 
connection for impaired hearing.  He stated that the 
disability had been identified in October 1971.

An audiological evaluation performed in April 1972 showed 
pure tone thresholds in the right ear, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20/25
15
15
5

Later in April 1972, the veteran withdrew his claim for 
service connection.  It had not yet been adjudicated.  He 
reported that he had had another hearing test and his hearing 
seemed to be "corrected."  He said that he had been 
informed that his earlier difficulties with hearing must have 
been from a cold.

An audiological evaluation performed in October 1972 showed 
pure tone thresholds of the right ear, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15/15
15
15
10

An audiological evaluation performed in November 1986 showed 
pure tone thresholds in the right ear, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
40/40
45
50
80

Numerous private follow-up examinations were performed.  The 
last occupational testing noted was completed in June 1992.  
It showed pure tone thresholds in the right ear, in decibels, 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
65
70/75
65
75
80

In November 1990, the veteran underwent magnetic resonance 
imaging (MRI) testing which essentially ruled out the 
possibility of retrocochlear involvement.

In September 2001, the veteran completed an occupational 
health and screening examination.  An audiological evaluation 
performed at that time showed pure tone thresholds in the 
right ear, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
70
70
70
70
75

The examiner noted that hearing loss was present in the right 
ear.  The diagnosis was severe hearing loss in the right ear, 
greatest at high frequencies.

During an August 2002 VA audiological examination, the 
veteran noted a history of hearing difficulties.  He reported 
trouble understanding soft-spoken people and communicating in 
the presence of background noise.  He had a positive history 
of military, occupational, and recreational noise exposure.

He denied any type of amplification or dizziness but reported 
constant tinnitus in the right ear, which at times, 
interfered with his sleep.  He described the tinnitus as a 
high-pitched buzzing sound.  He recalled an incident when he 
was 12-13 years old and a firecracker exploded in close 
proximity to his right ear.  He reported noise exposure 
during service from handguns, machine guns and other 
artillery.  Subsequent to service he was again exposed to 
noise.  He reported employment in paper mills for six years 
whereby he worked near heavy machinery but reported the use 
of hearing protection during that time.   

An August 2002 audiological evaluation, showed pure tone 
thresholds in the right ear, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
65
70
75
70
85

Speech recognition scores using the Maryland CNC word list 
were 12 percent/90dB correct for the right ear.

The examiner commented that pure tone thresholds continued to 
reveal a moderate to severe to profound sensorineural hearing 
loss for the right ear.  Speech reception thresholds were in 
agreement with pure tone findings bilaterally.  Acoustic 
reflexes were absent for the right ear and measured 
ipsilaterally and present contralaterally.  The diagnostic 
impression was asymmetric sensorineural hearing loss with 
poorer sensitivity for the right ear.

In a statement dated in September 2002, B.R.S., D.O., 
indicated that the veteran had decreased hearing acuity and 
tinnitus in the right ear.

During an October 2002 VA audiological examination, the 
veteran again complained of difficulty hearing in his right 
ear.  It was reported that the veteran had no history of 
unusual noise exposure in service, and had first noted 
hearing loss in 1986, at which time it was documented that he 
had a flat sensorineural hearing loss.  The current audiogram 
also showed flat sensorineural hearing loss in his right ear.  
At the time of the examination, the examiner ordered 
erythrocyte sedimentation rate, ANA level and CBC testing to 
determine whether there was a probability of autoimmune 
hearing loss present.  He commented that if the tests were 
positive, it would suggest that the threshold variation noted 
at the time of the veteran's discharge was already in effect 
and may be related to service-connected onset of his 
sensorineural hearing loss.  However, if the testing was 
found to be within normal limits, no relationship between 
service and the veteran's hearing loss would be established. 

In a February 2003 addendum, the examiner found that there 
was no evidence of autoimmune hearing loss by ANA and 
erythrocyte sedimentation rate testing.

In the veteran's November 2003 notice of disagreement, he 
asserted that the evidence he supplied proved that his 
hearing loss was present six days after discharge from 
service.  He further indicated that he was never provided 
with audiological testing during his discharge examination.  

In an additional undated statement provided by the veteran he 
reported that while in service he was stationed on a ship 
which had 3 inch, 50 caliber guns on it.  Due to the nature 
of his duties, he was specifically stationed in a control 
booth with another officer.  The control booth was located 
above the guns and his job included talking to the radar room 
and the gun crew on the radio.  His other duties included 
driving LCM-6's or mike boats.  The boat controls were 
located on the top of two diesel marine engines which he 
noted were very noisy.

III.  Analysis

Hearing loss

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

Diseases of the central nervous system (including 
sensorineural hearing loss) that are manifested to a degree 
of 10 percent or more within the year after separation from 
service, will be presumed to be service connected.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (20004).

In this case, there are no records showing hearing loss, as 
defined by 38 C.F.R. § 3.385, at any time during service or 
at the time of service discharge.   However, the absence of 
in-service evidence of hearing loss is not fatal to the 
claim.   See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

There is no evidence of hearing loss of the right ear as 
defined by 38 C.F.R. § 3.385, within the first post-service 
year.  Post-service medical records are negative for hearing 
loss of the right ear or tinnitus of the right ear for many 
years until 1986, almost 15 years after service.

Medical evidence that addresses the relationship between 
hearing loss of the right ear, is unsupportive of the 
veteran's claims.  As indicated above, on VA audiological 
examination in October 2002, the examiner ruled out a link 
between current hearing loss and service.

However, in response to the RO's request for an opinion as to 
the relationship, if any, between any currently diagnosed 
hearing loss of the right ear and tinnitus of the right ear 
and the veteran's military service, the prior examiner 
provided a supplemental report in February 2003.  In that 
report, the examiner opined that there was no evidence of 
autoimmune hearing loss by ANA and erythrocyte sedimentation 
rate testing.  Hence, the examiner essentially ruled out a 
relationship between the veteran's hearing loss of the right 
ear, tinnitus of the right ear and service.

Thus, when considered collectively, the examiner's comments 
clearly provide no basis for a grant of service connection 
for hearing loss of the right ear.

As a layman without medical training and expertise, the 
veteran is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. at 112; 
Routen v. Brown, 10 Vet. App. at 186. 

The record contains no competent opinion linking current 
hearing loss to service.  Thus, the weight of the evidence is 
against the claim, and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 53-56.  The claim must, accordingly 
be denied.

Tinnitus

With regard to the elements necessary for service connection, 
the record contains current findings of tinnitus.  There is 
however, no evidence of tinnitus in service or of a link 
between current tinnitus and service.

The veteran would be competent to report tinnitus in service, 
and to report a continuity of these symptoms since service.  
Charles v. Principi, 16 Vet. App. 370 (2002).  A careful 
reading of the veteran's statements, however, shows that he 
has not reported any history of tinnitus in service, or in 
the years immediately after service.

Tinnitus was only reported after many years of intervening on 
the job and recreational noise exposure.  Because there is no 
evidence of a link between current tinnitus and service, the 
weight of the evidence is against the claim.  The doctrine of 
reasonable doubt does not arise, and the claim is denied.


ORDER

Service connection for hearing loss of the right ear is 
denied.

Service connection for tinnitus of the right ear is denied.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


